Exhibit 10.10

Amendment to Employment Agreement

Amendment Agreement to Employment Agreement as of December 31, 2008 between
Willis Lease Finance Corporation (“Employer”), a Delaware corporation and
Bradley S. Forsyth (“Employee”).

Whereas, Employer and Employee entered into an Employment Agreement dated
February 20, 2007 (the “Employment Agreement”) and

Whereas, Employer and Employee desire to amend the Employment Agreement in
certain respects.

Now, therefore in consideration of the foregoing recitals, the mutual promises
of the parties and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows.

1. Grants of Restricted Stock. There shall be added a new section 4(c) to the
Employment Agreement to read as follows:

 

  (c) Employee shall be eligible for awards under Employer’s 2007 Incentive
Stock Plan (the “Plan”) on the same terms as are generally available to senior
executive officers of Employer and on terms which are in accordance with
comparative market practices. The parties agree that any grant of stock options
or restricted stock under the Plan or any similar plan is subject to the
discretion of the Board (or Compensation Committee) based upon the duties of
Employee’s position, the extent to which Employee’s individual performance
objectives and Employer’s profitability objectives and other financial and
non-financial objectives were achieved during the applicable period.

2. Severance Payment. Section 9(a) (iv) shall be amended to add the words “and
restricted stock” following “stock options”.

3. Death/Disability.

 

  (a) Section 11(a) shall be amended to add the words “and/or restricted stock”
after the words “stock options” in the second sentence thereof.

 

  (b) Section 11(b) shall be amended to add the words “and/or restricted stock”
after the words “stock options in the second sentence thereof.

In Witness Whereof, the parties hereto have executed this agreement as of the
date first above written.

 

Employer

        Willis Lease Finance Corporation     By     

/s/ Thomas C. Nord

Employee

       

/s/ Bradley S. Forsyth

         Bradley S. Forsyth